DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54-57, 60, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al (US Patent Pub. 20130079829A1) in view of Laird (US Patent Pub. 20110106086A1).
Globerman discloses a bone anchor trajectory guide (composite material bone implant, Fig. 18).  Specifically in regards to claim 54
Laird discloses a bone anchor trajectory guide (tool jig for bone implant assembly).  Specifically in regards to claim 54, Laird discloses a guide (150) having a body (152) with a plurality of apertures (154) that correspond to locations of the fixation plate (110), wherein each of the plurality of guide apertures (154) is threaded (Fig. 10-17; and Page 5 Para. [0080]-Page 6 Para. [0088]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide apertures  of the trajectory guide (652) of Globerman to have threads as taught in Laird in order to have assembly with an extra guiding sleeve is particularly useful in situations where it is highly desirable to minimize the possibility of the fixing element cross-threading in the drilled hole, for example, where the fixing elements are relatively long (Page 5 Para. [0083]).


    PNG
    media_image1.png
    585
    913
    media_image1.png
    Greyscale

Figure 1: Globerman demonstrating the different apertures of the guide.

In regards to claim 55-56, Globerman discloses wherein the defined anchor locations are configured for a left or right side humerus, and wherein the defined anchor locations  are configured for a predefined size of a humerus (The limitation goes to the intended use of the apparatus, a recitation of which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the plate 640 is fully capable of being used as a humeral plate.  Specifically, Globerman discloses that the plate can be used with the humerus.) (Page 1 Para. [0005]).
In regards to claim 57, Globerman discloses wherein the defined anchor locations and orientations are positioned at patient specific locations based on pre-operative imaging (Globerman discloses that drill guides are formed, for example, using computer-controlled 3D prototyping tools, for example, based on one or more 3D CT images.) (Page Para. [0145]). 
In regards to claim 60, Globerman discloses a superior array of guide apertures, an inferior array of guide apertures, and central array of guide apertures (Fig. 18 and Fig. 2 above).
In regards to claim 63, Globerman discloses wherein at least one of the guide apertures comprises an internal thread (The aperture that is mean to hold screw 654 would be threaded.) (Fig. 18, and Page 14 Para. [0266]).

Claim 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globerman in view of Laird as applied to claim 54 above, and further in view of Langdale et al (US Patent Pub. 20170265915A1).
Globerman in view of Laird discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of threaded guide apertures.  
Langdale discloses a bone anchor trajectory guide (proximal humeral stabilization system, Fig. 3B-3E).  Specifically in regards to claim 58, Langdale discloses wherein the plurality of guide apertures (167) comprises at least one anterior guide aperture with an anterior anchor trajectory and at least one posterior guide aperture with a posterior anchor trajectory, the anterior and posterior anchor trajectories diverging from each other along longitudinal axes thereof in a medial direction (As can be seen in Fig. 3A, the guide 161 has four rows of apertures 167 which correspond to the openings 120 of plate 110 and can be divided into anterior and posterior.  In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners) (Fig. 1A,1D and Fig. 1 above; and Page 4 Para. [0047]).  In regards to claim 59, Langdale discloses wherein trajectories of the plurality of guide apertures comprise splayed anchor trajectories (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D; and Page 4 Para. [0047]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the trajectory of the apertures of Globerman to be diverging from one another or wherein the trajectories are splayed in view of Langdale in order to have screw trajectories that both act as a buttress in supporting the low density bone in the venter of the head of the bone and .

Claim 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globerman Globerman in view of Laird as applied to claim 54 above, and further in view of Murashko, Jr (US Patent 8641741B2).
Globerman in view of Laird discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of threaded guide apertures.  In regards to claim 61, Globerman discloses a locator (654) (Fig. 18).  However, the combination is silent as to a pin aperture that is disposed non-parallel to the longitudinal axis of the locator, specifically oriented at an acute angle to the lateral side of the guide.  
Murashako discloses a bone anchor trajectory guide (bone plate aiming block, Fig. 1-1B).  Specifically in regards to claim 61, Murashako discloses a guide (16) having a locator (12 which passes through 36), and wherein a pin aperture (104) orientated along a longitudinal axis (axis through 104, see Fig. 1B) is disposed non-parallel to a longitudinal axis (axis through 36, see Fig. 1B) of the locator (12 which passes through 36) (Fig. 1-1B; and Col. 3 line 29-32, 45-63, Col. 4 lines 46-49).  In regards to claim 62, Murashako discloses wherein a pin aperture (104) configured to receive a k-wire, the pin aperture (104) is oriented at an acute angle to the lateral side (30) of the guide (16) (As can be seen in Fig. 1b, the bore 104 has an axis that is at an acute angle with the upper surface 30 of block 16, and aperture 104 is fully capable of accepting a k-wire.) (Fig. 1B; and Col. 3 lines 45-63, Col. 4 lines 46-49).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the guide (652) of Globerman to have a pin aperture that is disposed non-parallel to .

	Allowable Subject Matter
Claims 1-9 and 21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9050151B2 to Schilter and US Patent 11065042B2 to Garvey et al were considered in regards to the claims since they disclose a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775